977 F.2d 592
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Reginald Leon CHEATEM, Defendant-Appellant.
Nos. 91-50417, 91-50538.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 2, 1992.*Decided Oct. 21, 1992.

1
Before SCHROEDER and REINHARDT, Circuit Judges, and KING,** District Judge.


2
MEMORANDUM***


3
Appeal No. 91-50417 is dismissed as a premature appeal from the order denying defendant-appellant's suppression motion.


4
In appeal No. 91-50538, from Ronald Cheatem's conviction following a guilty plea for possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1), Cheatem is again challenging the district court's denial of his motion to suppress evidence obtained in a warrantless search of his suitcase.


5
This panel remanded to the district court in United States v. Cheatem, No. 90-50175, filed April 5, 1991, with instructions to the district court to make findings to assist our review of the original denial.   The district court has again denied the motion to suppress and has entered quite detailed findings.   The district court has found that the defendant repeatedly and unequivocally denied ownership of the suitcase and therefore abandoned it.   In the alternative, the district court found that if there was not an abandonment, then there was consent.


6
Cheatem's principal argument in this appeal is that there could have been no abandonment absent a physical relinquishment of the suitcase.   He contends that although he did not have possession of the suitcase because he had checked it, the necessary relinquishment was nevertheless lacking because when he checked the suitcase he kept the claim check.   The district court found, however, that the defendant effectively chose to deny ownership of the bag and permit the search rather than acknowledge ownership of the contents.   The standards for abandonment set forth in  United States v. Nordling, 804 F.2d 1466 (9th Cir.1986), have been met, and the findings of the district court are not clearly erroneous.


7
Appeal No. 91-50417 is DISMISSED.


8
Appeal No. 91-50538 is AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3